


109 HR 5960 IH: Homeless Veterans Assistance

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5960
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to reauthorize
		  various programs providing for the needs of homeless veterans, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Homeless Veterans Assistance
			 Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Comprehensive service programs.
					Sec. 3. Treatment and rehabilitation for seriously mentally ill
				and homeless veterans.
					Sec. 4. Extension of authority for transfer of properties
				obtained through foreclosure of home mortgages.
					Sec. 5. Enhancement of capacity of domiciliary care programs
				for female veterans.
					Sec. 6. Grant program for homeless veterans with special
				needs.
					Sec. 7.  Expansion of eligibility for dental care.
					Sec. 8. Authorization of appropriations for technical
				assistance grant program.
					Sec. 9. Advisory Committee on Homeless Veterans.
					Sec. 10. Staffing requirements.
					Sec. 11. Emergency grants for replacement or repair of homeless
				veteran facilities.
					Sec. 12. Supportive services grants for very low-income
				veterans residing in permanent housing.
					Sec. 13. Demonstration program on preventing veterans at-risk
				of homelessness from becoming homeless.
					Sec. 14. Permanent authority for program of referral and
				counseling services for at-risk veterans transitioning from certain
				institutions.
				
			2.Comprehensive
			 service programs
			(a)Extension of
			 grant program authoritySection 2011(a)(2) of title 38, United
			 States Code, is amended by striking expires on and all that
			 follows and inserting expires on September 30, 2011..
			(b)Per diem rate for
			 payments under homeless providers grant programParagraph (2) of section 2012(a) of such
			 title is amended to read as follows:
				
					(2)The rate for per diem payments under
				paragraph (1) shall be not less than the rate in effect for per diem payments
				to State homes for domiciliary care under section 1741(a)(1)(A) of this
				title.
					.
			(c)Program
			 performance standardsSection 2012 of such title is further
			 amended by adding at the end the following new subsection:
				
					(d)Program
				performance standards(1)The Secretary shall
				establish program performance standards for grant recipients and entities that
				are eligible for payments under subsection (a). The Secretary shall apply those
				standards in evaluating program performance and outcomes.
						(2)The standards shall include a requirement
				that each grant recipient or eligible entity, as a condition of payments under
				subsection (a), document clinical activities and outcomes.
						(3)The program evaluation shall include
				a review of program performance and evaluation of data with each grant
				recipient or eligible
				entity.
						.
			(d)Financial
			 informationSection 2012(a)
			 of such title, as amended by subsection (b), is further amended by adding at
			 the end the following new paragraph:
				
					(3)As condition of payments under subsection
				(a), the Secretary shall require that each grant recipient or eligible entity
				receiving such payments shall provide to the Secretary such information as the
				Secretary considers necessary to verify that such recipient is using the
				payments under subsection (a) for the provision of services for homeless
				veterans.
					.
			(e)Authorization of
			 appropriations for homeless programsSection 2013 of such title is amended by
			 adding at the end the following new paragraph:
				
					(5)$200,000,000 for
				each of fiscal years 2007 through
				2011.
					.
			(f)Availability of
			 grant fundsSection 2011 of title 38, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(i)Availability of
				grant funds for service center personnelA grant under this section for a service
				center for homeless veterans may be used to provide funding for staff as
				necessary in order for the center to meet the service availability requirements
				of subsection
				(g)(1).
					.
			(g)Deadline for
			 implementing regulationsThe Secretary of Veterans Affairs shall
			 prescribe regulations for the implementation of the amendments made by
			 subsections (b), (c), (d), and (f) not later than 180 days after the date of
			 the enactment of this Act.
			3.Treatment and
			 rehabilitation for seriously mentally ill and homeless veterans
			(a)Extension of
			 general treatment authorizationSection 2031 of title 38, United
			 States Code, is amended—
				(1)in subsection (a),
			 by striking may provide (directly and inserting shall
			 provide (subject to the availability of appropriations and directly ;
			 and
				(2)in subsection (b), by striking
			 December 31, 2006 and inserting December 31,
			 2011.
				(b)Extension of
			 additional services authorizationSection 2033(d) of such title
			 is amended by striking December 31, 2006 and inserting
			 December 31, 2011.
			4.Extension of
			 authority for transfer of properties obtained through foreclosure of home
			 mortgagesSection 2041(c) of
			 title 38, United States Code, is amended by striking December 31,
			 2008 and inserting December 31, 2011.
		5.Enhancement of
			 capacity of domiciliary care programs for female veteransSubsection (b) of section 2043 of title 38,
			 United States Code, is amended to read as follows:
			
				(b)Enhancement of
				capacity of domiciliary care programs for female veteransThe Secretary shall take such steps as
				necessary to ensure that the domiciliary care programs of the Department are
				adequate, with respect to capacity and with respect to safety, to meet the
				needs of veterans who are
				women.
				.
		6.Grant program for
			 homeless veterans with special needs
			(a)Inclusion of
			 veterans in rural areasSubsection (b) of section 2061 of title 38,
			 United States Code, is amended—
				(1)by
			 striking or at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(5)
				residents of rural areas, as determined by the
				Secretary.
						.
				(b)FundingSubsection
			 (c) of such section is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 Medical Care and inserting Medical Services;
			 and
					(B)by striking
			 fiscal years 2003, 2004, and 2005 and inserting fiscal
			 years 2007 through 2011; and
					(2)in paragraph (2),
			 by striking for the first three years of operation of the program under
			 this section.
				7.
			 Expansion of eligibility for dental careSection 2062(b) of title 38, United States
			 Code, is amended—
			(1)in paragraph (2),
			 by striking , for a period of 60 consecutive days,; and
			(2)by striking
			 paragraph (3).
			8.Authorization of
			 appropriations for technical assistance grant programSubsection (b) of section 2064 of title 38,
			 United States Code, is amended to read as follows:
			
				(b)Authorization of
				appropriationsThere are
				authorized to be appropriated $1,000,000 for each of fiscal years 2007 through
				2011 to carry out the programs under this
				section.
				.
		9.Advisory
			 Committee on Homeless VeteransSection 2066 of title 38, United States
			 Code, is amended—
			(1)by adding at the end of subsection (a)(3)
			 the following new subparagraphs:
				
					(E)The Executive Director (or a representative
				of the Executive Director) of the Interagency Council on Homelessness
				established under section 201 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11311).
					(F)The Under Secretary for Health (or a
				representative of the Under Secretary designated after consultation with the
				Director of the Office of Homeless Veterans Programs).
					(G)The Under Secretary for Benefits (or a
				representative of the Under Secretary designated after consultation with the
				Director of the Office of Homeless Veterans
				Programs).
					;
				and
			(2)in subsection (d),
			 by striking December 31, 2006 and inserting September 30,
			 2011.
			10.Staffing
			 requirementsSection 2003 of
			 title 38, United States Code, by adding at the end the following new
			 subsection:
			
				(c)VHA Staffing at
				VISN levelThe Secretary shall ensure that there is at least one
				full-time employee of the Veterans Health Administration assigned to oversee
				and coordinate homeless veterans programs at the office of each of the regional
				health delivery networks, referred to as Veterans Integrated Service Networks,
				of that
				Administration.
				.
		11.Emergency grants
			 for replacement or repair of homeless veteran facilities
			(a)Emergency grant
			 authoritySubchapter II of chapter 20 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					2014.Emergency
				grants for repair or replacement of homeless veteran facilities
						(a)AuthorityThe
				Secretary may make emergency grants to eligible entities providing care for
				homeless veterans for the purpose of repairing or replacing facilities used for
				the provision of such care that are damaged or destroyed by a disaster.
						(b)Eligible
				entityIn this section, the term eligible entity has
				the meaning given that term in section 2011(d) of this title.
						(c)Establishment of
				criteria and requirementsThe Secretary shall establish criteria
				and requirements for grants under this section and shall publish such criteria
				and requirements in the Federal Register.
						(d)DisasterIn this section, the term
				disaster means any hurricane, tornado, storm, flood, high water,
				wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption,
				landslide, mudslide, snowstorm, drought, fire, explosion, or other catastrophe
				in any part of the United States which causes, or which may cause, substantial
				damage or injury to civilian property or
				persons.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2013 the
			 following new item:
				
					
						2014. Emergency grants for repair or
				replacement of homeless veteran
				facilities.
					
					.
			12.Supportive
			 services grants for very low-income veterans residing in permanent
			 housing
			(a)Authorization of
			 Financial AssistanceSubchapter V of chapter 20 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					2044.Financial
				assistance for supportive services for very low-income veteran families
				residing in permanent housing
						(a)Distribution of
				Financial Assistance(1)The Secretary shall
				provide financial assistance to eligible entities approved under this section
				to provide and coordinate the provision of the supportive services for very
				low-income veteran families residing in permanent housing.
							(2)(A)Financial assistance
				under this section shall consist of payments for each such family for which an
				approved eligible entity provides or coordinates the provision of supportive
				services.
								(B)The Secretary shall establish a
				formula for determining the rate of payments provided to a very low-income
				veteran family receiving supportive services under this section. The rate shall
				be adjusted not less than once annually to reflect changes in the cost of
				living. In calculating the payment formula under this subparagraph, the
				Secretary may consider geographic cost of living variances, family size, and
				the cost of services provided.
								(3)In providing financial assistance
				under paragraph (1), the Secretary shall give preference to an entity that
				provides or coordinates the provision of supportive services for very
				low-income veteran families who are transitioning from homelessness to
				permanent housing.
							(4)The Secretary shall ensure that, to the
				maximum extent practicable, financial assistance under this subsection is
				equitably distributed across geographic regions, including rural communities
				and tribal lands.
							(5)Each entity receiving financial
				assistance under this section to provide supportive services to a very
				low-income veteran family shall notify the family that such services are being
				paid for, in whole or in part, by the Department.
							(6)The Secretary may require an entity
				receiving financial assistance under this section to submit a report to the
				Secretary describing the supportive services provided with such financial
				assistance.
							(7)In selecting entities to receive financial
				assistance under this section, the Secretary shall consult with the Secretary
				of Housing and Urban Development and the Secretary of Health and Human
				Services.
							(b)Application for
				Financial Assistance(1)An eligible entity
				seeking financial assistance under subsection (a) shall submit to the Secretary
				an application in such form, in such manner, and containing such commitments
				and information as the Secretary determines to be necessary.
							(2)An application submitted under
				paragraph (1) shall contain the following:
								(A)A description of the supportive
				services proposed to be provided by the eligible entity.
								(B)A description of the types of very
				low-income veteran families proposed to be provided such services.
								(C)An estimate of the number of very
				low-income veteran families proposed to be provided such services.
								(D)Evidence of the experience of the
				eligible entity in providing supportive services to very low-income veteran
				families.
								(E)A description of the managerial
				capacity of the eligible entity to—
									(i)coordinate the provision of
				supportive services with the provision of permanent housing, by the eligible
				entity or by other organizations;
									(ii)continuously assess the needs of
				very low-income veteran families for supportive services;
									(iii)coordinate the provision of
				supportive services with the services of the Department;
									(iv)tailor supportive services to the
				needs of very low-income veteran families; and
									(v)continuously seek new sources of
				assistance to ensure the long-term provision of supportive services to very
				low-income veteran families.
									(3)The Secretary shall establish
				criteria for the selection of eligible entities to receive financial assistance
				under this section.
							(4)The Secretary shall establish performance
				standards for eligible entities who receive financial assistance under this
				subsection and evaluate eligible entities who receive financial assistance
				under this subsection as to their performance and outcomes.
							(c)Technical
				Assistance(1)The Secretary shall
				provide training and technical assistance to eligible entities that receive
				financial assistance under this section with respect to the planning,
				development, and provision of supportive services to very low-income veteran
				families occupying permanent housing.
							(2)The Secretary may provide the
				training described in paragraph (1) directly or through grants or contracts
				with appropriate public or nonprofit private entities.
							(d)FundingOf
				the amounts available each fiscal year to the Department for Medical Services
				for veterans, $25,000,000 shall be available in each such fiscal year to carry
				out the provisions of this section, of which not more than $750,000 may be used
				to provide technical assistance under subsection (c).
						(e)DefinitionsFor
				the purposes of this section:
							(1)The term
				very low-income veteran family means a veteran family whose income
				does not exceed 50 percent of the median income for the area, as determined by
				the Secretary, except that—
								(A)the Secretary
				shall make appropriate adjustments to the income requirement under subparagraph
				(A) based on family size; and
								(B)the Secretary may
				establish an income ceiling higher or lower than 50 percent of the median
				income for an area if the Secretary determines that such variations are
				necessary because the area has unusually high or low construction costs, fair
				market rents (as determined under section 8 of the United States Housing Act of
				1937 (42 U.S.C. 1437f)), or family incomes.
								(2)The term
				veteran family includes—
								(A)a veteran who is a
				single person; and
								(B)a family in which
				the head of household or the spouse of the head of household is a
				veteran.
								(3)The term
				consumer cooperative has the meaning given such term in section
				202 of the Housing Act of 1959 (12 U.S.C. 1701q).
							(4)The term
				eligible entity means—
								(A)a private
				nonprofit organization; or
								(B)a consumer
				cooperative.
								(5)The term
				homeless has the meaning given that term in section 103 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).
							(6)The term
				permanent housing means community-based housing without a
				designated length of stay.
							(7)The term
				private nonprofit organization means any of the following:
								(A)Any incorporated
				private institution or foundation—
									(i)no
				part of the net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
									(ii)that has a
				governing board that is responsible for the operation of the supportive
				services provided under this section; and
									(iii)that is approved
				by the Secretary as to financial responsibility.
									(B)A for-profit
				limited partnership, the sole general partner of which is an organization
				meeting the requirements of clauses (i), (ii), and (iii) of subparagraph
				(A).
								(C)A corporation
				wholly owned and controlled by an organization meeting the requirements of
				clauses (i), (ii), and (iii) of subparagraph (A).
								(D)A tribally
				designated housing entity (as defined in section 4 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
								(8)The term
				supportive services means the following:
								(A)Services provided
				by an eligible entity or subcontractors that address the needs of very
				low-income veteran families occupying permanent housing, including—
									(i)outreach
				services;
									(ii)health care
				services, including diagnosis, treatment, and counseling for mental health and
				substance abuse disorders and for post-traumatic stress disorder, if such
				services are not readily available through the Department medical center
				serving the geographic area in which the veteran family is housed;
									(iii)habilitation and
				rehabilitation services;
									(iv)case management
				services;
									(v)daily living
				services;
									(vi)personal
				financial planning;
									(vii)transportation
				services;
									(viii)vocational
				counseling;
									(ix)employment and
				training;
									(x)educational
				services;
									(xi)assistance in
				obtaining veterans benefits and other public benefits, including health care
				provided by the Department;
									(xii)assistance in
				obtaining income support;
									(xiii)assistance in
				obtaining health insurance;
									(xiv)fiduciary and
				representative payee services;
									(xv)legal services to
				assist the veteran family with reconsiderations or appeals of veterans and
				public benefit claim denials and to resolve outstanding warrants that interfere
				with the family’s ability to obtain or retain housing or supportive
				services;
									(xvi)child
				care;
									(xvii)housing
				counseling;
									(xviii)other services
				necessary for maintaining independent living;
									(xix)coordination of
				services described in this paragraph; and
									(xx)other such services as the Secretary
				determines are necessary to serve the purposes of this subsection.
									(B)Services provided by an eligible entity or
				subcontractors, including services described in clauses (i) through (xx) of
				subparagraph (A), that are delivered to very low-income veteran families who
				are homeless and who are scheduled to become residents of permanent housing
				within 90 days of the date on which the service is provided pending the
				location or development of housing suitable for permanent housing.
								(C)Services provided by an eligible entity or
				subcontractors, including services described in clauses (i) through (xx) of
				subparagraph (A), for very low-income veteran families who have voluntarily
				chosen to seek other housing after a period of tenancy in permanent housing,
				that are provided, for a period of 90 days beginning on the date on which such
				a family exits permanent housing or until such a family commences receipt of
				other housing services adequate to meet the needs of the family, but only to
				the extent that services under this paragraph are designed to support such a
				family in the choice to transition into housing that is responsive to the
				individual needs and preferences of the
				family.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2043 the following
			 new item:
				
					
						2044. Financial assistance for supportive
				services for very low-income veteran families in permanent
				housing.
					
					.
			(c)Deadline for
			 implementing regulationsThe Secretary of Veterans Affairs shall
			 prescribe regulations for the implementation section 2044 of title 38, United
			 States Code, as added by subsection (a), not later than nine months after the
			 date of the enactment of this Act.
			13.Demonstration
			 program on preventing veterans at-risk of homelessness from becoming
			 homeless
			(a)Demonstration
			 program authorizedThe
			 Secretary of Veterans Affairs shall carry out (subject to the availability of
			 appropriations) a demonstration program for the purpose of—
				(1)identifying
			 members of the Armed Forces on active duty who are at risk of becoming homeless
			 after they are discharged or released from active duty; and
				(2)providing
			 referral, counseling, and supportive services, as appropriate, to help prevent
			 such members, upon becoming veterans, from becoming homeless.
				(b)Program
			 locationsThe Secretary shall
			 carry out the demonstration program in at least three locations.
			(c)Identification
			 criteriaIn developing and
			 implementing the criteria to identify veterans who are at-risk of becoming
			 homeless, the Secretary shall consult with the Interagency Council on
			 Homelessness established under section 201 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11311) and such other officials and experts as the
			 Secretary determine appropriate.
			(d)ContractsThe Secretary may enter into contracts to
			 provide the referral, counseling, and supportive services required under the
			 demonstration program with entities or organizations that meet such
			 requirements as the Secretaries may establish.
			(e)ExpirationThe authority of the Secretary under
			 subsection (a) expires on September 30, 2011.
			14.Permanent
			 authority for program of referral and counseling services for at-risk veterans
			 transitioning from certain institutions
			(a)Program
			 authoritySubsection (a) of section 2023 of title 38, United
			 States Code, is amended by striking a demonstration program for the
			 purpose of determining the costs and benefits of providing and
			 inserting a program of.
			(b)Scope of
			 programSubsection (b) of such section is amended—
				(1)by striking
			 Demonstration in the subsection
			 heading;
				(2)by striking
			 demonstration; and
				(3)by striking
			 in at least six locations and inserting in at least 12
			 locations.
				(c)Extension of
			 authoritySubsection (d) of such section is amended by striking
			 shall cease and all that follows and inserting shall
			 cease on September 30, 2011..
			(d)Conforming
			 amendments
				(1)Subsection (c)(1)
			 of such section is amended by striking demonstration.
				(2)The heading of
			 such section is amended to read as follows:
					
						2023.Referral and
				counseling services: veterans at risk of homelessness who are transitioning
				from certain
				institutions
						.
				(3)The item relating
			 to such section in the table of sections at the beginning of such chapter is
			 amended to read as follows:
					
						
							2023. Referral and counseling services:
				veterans at risk of homelessness who are transitioning from certain
				institutions.
						
						.
				
